Citation Nr: 1316609	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the record.  

This case was previously before the Board in September 2011, at which time the Board denied entitlement to a disability rating in excess of 20 percent for non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a joint motion of the parties, vacated the Board's decision, and remand the case to the Board for action consistent with the joint motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to a disability rating in excess of 20 percent for non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist, is decided.  

A review of the record shows that the Veteran has been afforded several VA examinations in connection with his claim.  On examination in January 2011, the Veteran was shown to have ankylosis of the left wrist.  The January 2011 examination report shows findings of 5 degrees of ankylosis at dorsi flexion, palmer flexion, redial deviation, and ulnar flexion.  The examiner diagnosed status post fracture of the left navicular bone of the left wrist with severe degenerative arthritis and ankylosis.  

On February 2011 VA examination, the Veteran's wrist was found to be ankylosed in favorable neutral or zero position.  The examiner diagnosed non-united scaphoid fracture with ankylosis and traumatic arthritis of the left wrist.  

The Board notes that the ankylosis findings in the January and February 2011 VA examinations are inconsistent.  Furthermore, the February 2011 VA examiner did not address the January 2011 findings of ankylosis in his examination report.  In the joint motion of the parties, it was noted that the Board's failure to discuss these inconsistent findings was in error.  Therefore, the Veteran should be afforded a new VA examination to accurately determine the severity of impairment caused by his non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist.

Additionally, the joint motion of the parties noted that a March 2010 VA treatment note of record indicated the Veteran has carpal tunnel syndrome in his left wrist.  The joint motion specifically states that such evidence should be addressed on remand to consider whether it is related to his service-connected left wrist disability.  As such the Board requests that on VA examination an opinion as to the etiology of the Veteran's left wrist carpal tunnel syndrome be provided.  

Finally, current medical treatment records, to include mental health notes, should also be obtained before a decision is rendered with respect to these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a provider with sufficient expertise to determine the current symptoms and severity of his service-connected non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

The examiner is specifically asked to:

a)  Address the January 2011 and February 2011 VA examination reports and reconcile any inconsistent findings showing ankylosis of the wrist, and 

b) Render an opinion as to whether any current carpal tunnel syndrome is either caused by or aggravated by a service-connected non-united scaphoid fracture with ankylosis and traumatic arthritis, left wrist.  

The supporting rationale for all opinions expressed must be provided.  

3.  The RO or AMC should ensure that all development sought is completed, and then re-adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


